 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDKentEngineering,Inc.andHopeLodge 79,InternationalAssociationofMachinistsandAerospace Workers,AFL-CIO. Case 19-CA-4243December15, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn October 2, 1969, Trial Examiner StanleyGilbert issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended dismissal as to them.Thereafter,GeneralCounsel filed exceptions tocertain portions of the Trial Examiner's Decisionand a supporting brief. The Charging Party joinedin the position taken by the General Counsel.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner andorders that the Respondent, Kent Engineering, Inc.,Kent,Washington, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Trial Examiner:Based upon acharge filed January 3,1969, as amended on March 17,1969, by Hope Lodge 79, International Association ofMachinists and AerospaceWorkers,AFL-CIO,hereinreferred to as the Union,the complaint herein was issuedMay 13,1969.SaidcomplaintallegesthatKentEngineering,Inc., referred to herein as the Company orRespondent,engaged in conduct violative of Section8(a)(I) and (5) of the Act. Respondent, by his answer,denies that it committed the unfair labor practice allegedin the complaint.Pursuant to notice, a hearing was held in Seattle,Washington, on July 17, 1969, before the undersigned,duly designated as Trial ExaminerAppearances wereentered on behalf of the General Counsel and Respondent,but no appearance was entered on behalf of the Union asthe Charging Party Briefs were' received from the GeneralCounsel and Respondent within the time designatedthereforUpon, the entire record' in this proceeding and' uponobservation- of the witnesses as they testified, I make thefollowing:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYRespondent is a Washington corporation engaged in themanufacture of airframe parts at its plant located in Kent,WashingtonDuring the past calendar year, which periodisrepresentativeof its annual operations generally,Respondent in the course and conduct of its businesspurchased and caused to be transported and delivered toits aforesaid plant directly from points outside of the StateofWashington goods and materials valued in excess of$50,000.As is admitted by it, Respondent is, and has been at allmaterial times herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.It.THE LABORORGANIZATION INVOLVEDAs is admitted by theRespondent, the Unionis,and atall times material herein has been, a labor organizationwithinthe meaningof Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESItisalleged in the complaint that the RespondentviolatedSection 8(a)(I) of the Act by the followingconduct:On or about December 27, 1968, and at varioustimes thereafter, while negotiations for a new contractwere still in progress, Respondent bargained directlyand individually with employees in the unit [representedby the Union] concerning the establishment of savingsbank accounts for the employees in replacement of theUnion's pension and medical plan, and concerningother terms and conditions of employment.Itisalso alleged in the complaint that RespondentviolatedSection 8(a)(5) and (I) of the Act by thefollowing conductOn or about February 20, 1969 Respondent and theUnion reached an agreement on all terms andconditions of a new contract covering the employees inthe [aforesaid] unit ....On or about March 11, 1969 said agreement betweenRespondent and Union was put into the form of awritten agreement by Respondent's representative andwas signed by a representative of the UnionSince on or about March 11, 1969 Respondent hasrefused, upon request by the Union, to sign the writtenagreement described above .'Errors in the transcript have been noted and corrected180 NLRB No. 17 KENT ENGINEERING, INC.Respondent operates a machine shop in which it doessubcontract work for the airframe industry. During theperiodrelevanttotheissuesofthisproceeding,Respondentmaintaineda staff of from 30 to 50employees.A collective-bargainingagreement existedbetween the Respondent and the Union which expired onSeptember 1, 1968.' In the early part of September 1968,representatives of Respondent and the Union commencednegotiating a new contract and met for such purposeapproximately every two weeks thereafter. The principalnegotiator for the Union was Edward Bernoski, businessrepresentative of the Union. Riviera, who entered hisappearanceascounselfortheRespondent in thisproceeding, was the sole representative of the Respondentin the negotiations.There is no dispute as to the facts in this case. GeneralCounsel called, as his witnesses, Bernoski; H. D. Hailey,secretary of theWesternMetals Industry Pension Fund;and Cecil B. Jones, president of the Respondent.' TheRespondent called no witness exceptBernoski,who wascalledbyRespondent to testify to a matter which isdeemed to have no bearing on the issues herein.The above-mentioned Western Metals Industry PensionFund,hereinreferredtoasthePensionFund, isadministered by trustees representing employers and labororganizations. It appears that its funds are derived fromcontributionsmadeinaccordancewithvariouscollective-bargainingagreementsincludingcollective-bargaining agreements to which the Union is aparty. It further appears that the Union has no authorityin the administration of the Pension Fund. It is noted,however, that on February 1, 1969, Bernoski became oneof the trustees of said Pension Fund. The Pension Fund isinvolved in this proceeding by reason of the fact thatsometime prior to the period material herein the PensionFund claimed that Respondent was delinquent inpayments to it, and, based upon said claim, the PensionFund filed a lawsuit against the Company for $591.66liquidated damages and attorney's fees.The course of the negotiations for the new contractextended over a period from early September 1968 toMarch 11, 1969. It appears that by November 13, 1968,the negotiators had arrived at an agreement as to allissues except as to the matter of the health and welfareplan and a dental plan. It further appears that the Unionwas pressing for a change in the health and welfare planand the inclusion of a dental plan. It is not necessary, inorder to resolve the issues of this case, to set forth whatthe various proposals were.On December 27, 1968, at a time when negotiationswere still under way with respect to the health and welfareand dental plans, Respondent called a meeting of itsemployees without consulting with or notifying the Union.At that meeting, a representative of the National Bank ofWashington, Tacoma, delivered a speech about a savingsaccount plan which clearly was intended as a substitutefor the health and welfare and dental plans. In connectionwith the proposed savings account plan, the followingletter was distributed to the employees:'Saidagreement covered Respondent'sproduction andmaintenanceemployees for which the Union was certified as the exclusive bargainingrepresentative on or about May 18,1966.There is no issue as to theappropriateness of the unit or as to the Union's status as its bargainingrepresentative.'The testimony of Halley and Jones is credited,since it is credible anduncontradicted.Bernoski corrected certain of his testimony and histestimony,as he corrected it, is credited.Dear Mr. Harold Stolen:87We know there has been some discussions among theKentEngineeringfamilywithrespecttoyourdesirability to create your own pension plan and dentalplan.Kent Engineering management is most sympatheticwith your desires and we are willing to go along withyou on any plan that will assure you, that you will getthe same dollars per month, that you would get underany other planWe are thinking in terms of the following, and areperfectly willing to abide by this plan.1.Deposit on a monthly basis, $12.10 in a savingsaccount in your name, in the National Bank ofWashington, plus $.15 per hour for each hour workedeach week, same to also be deposited in the samesavings account on a weekly basis.2.You would receive from the National Bank ofWashington a savings account; deposit and pass book,inyour individual name and you may withdraw thefunds any time you wish./s/ CecilB. JonesCecil B. JonesDecember27, 1968It appears that the $12.10 figure mentioned in the letteris the amount which was proposed by the Union for thedental plan and the 15-cent-per-hour figure is the amountwhich Respondent had been contributing to the PensionFund. A statement containing the information set forth intheabove-quoted letterwas circulatedamong theemployees for their signature. It is concluded thatRespondent's presentation was intended as an offer to theemployees to substitute the savings account plan for thehealth and welfare and dental plans being considered inthenegotiations.Itisfurtherconcluded that theRespondent's conduct in making such a presentationconstituted an attempt to circumvent the Union as itsemployees' bargaining representative and to undermine theUnion's effectiveness in its negotiations with Respondent.By such conduct, Respondent violated Section 8(a)(1) ofthe Act.The record demonstrates that at the time therepresentatives commenced their negotiation session onFebruary 20, 1969, the onlyremainingissue between thepartieswas whether the Respondent would agree toinclude a new dental plan and retain the old health andwelfare plan. During the course of the negotiations onFebruary 20, Riviera raised the problem of the PensionFund's lawsuit andsuggestedthat if the Respondent couldbe relieved of all obligations under the lawsuit, theremainingproblem of the retention of the old health andwelfare fund and inclusion of the dental plan (as proposedby the Union) would be resolved. The question of thepending lawsuitby the Pension Fund was discussed.Following isBernoski's testimony, on cross-examination,with respect to the discussion:Q.One of the things that was discussed was thisWestern Metalslawsuit, isn't that right?A. Right.Q. I think you mentioned during the course of thatconversation that you were either on the board orclosely connected with it?A. I was a trustee.Q.And didn't you say in the course of thatconversationthat thatlitigationcould be disposed of?A. I told you that the liquidated damages could bedisposed of. 88DECISIONSOF NATIONALLABOR RELATIONS BOARDQ Didn't you also say that the whole thing could bewiped out without any cost to Kent Engineering as partof the context of that particular conversation9 Didn'tthey tell you that the cost would be nominal, somethinglike $18 or $209A. RightQ Isn't that dust about what the conversation wasabout"A RightQ. And, then, did you say that during the course ofthat conversation you talked to Mr Hailey9A. That is right. 1 called him on the phone from thecourthouseQ Did you call him from the courthouse or while wewere all in the room9A I called him from the Federal Mediation offices.Q While I was there in the room?A I think you wereQ In other words, is it fair to say that at the end ofthe conversation in Mr Salo's office [the same officeabove-mentioned] nobody in the room really knew theattorney's fees or how much was really involved?A That is correctQ And do you recall as part of the conversation mysaying that I believed the matter could be resolved andall of the outstanding controversies wiped out?A. That is correctQ Apparently it was after February 20 that youreceiveddefinite information from thisMr Haileyabout this outstanding attorney's fee, right)A That is correct.Q. And that, for whatever reasons there were, couldnot be eliminated?A That is rightItappears that when Bernoski called the office of thePension Fund, he talked to H D Harley, who told himthat the "liquidated damages would be dropped, but theattorney's feeswould have to be paid.", During thenegotiation session on February 20, both Bernoski andRiviera thought the attorney's fees would only amount toapproximately $21 and both made the statement that "ifthat was all that was involved, he would pay it out of hispocket." It was not until one or more days after themeeting of February 20 that Bernoski and Riviera learnedthat the attorney's fees amounted to $315.It is concluded from the above testimony that Rivierastated that he would agree to the Union's proposal of theretentionof the old health and welfare plan and theinclusionof a dental plan upon the condition thatRespondent would be absolved of any obligation withrespect to the lawsuit filed by the Pension Fund It isfurther concluded that Bernoski accepted the condition. Itappears that this condition was nevermet inthat thePensionFund offered only to waive the liquidateddamages, but insisted on payment of the attorney's fees of$315On March il, 1969, Bernoski and Riviera met in thelatter's office.At that time, Riviera presented to Bernoskia draft of the bargaining agreement, containing,inter alia,the old health and welfare plan and the new dental plan,and Bernoski signed it after a minor correction of nosignificance in this proceeding in the course of their'Haley explained in his testimony that he did not consider it appropriatefor the Pension Fund to pay the attorney's fees from contributions madeby other employersmeeting, they discussed the outstanding problem of thelawsuit.Bernoski testified on direct examination withrespect to their discussion of the problem of the attorney'sfees as followsA I told him my position at that time was the sameas before. There was nothing I could do as a businessrepresentative to get these attorney's fees satisfied.They weren't our attorneys I couldn't go to the lodgeand ask the lodge to pay these attorney's fees unlessthey were for services rendered to the lodge They hadto go to the trust.FollowingisBernoski'stestimony,oncross-examination, as to their discussion with respect tothe problem imposed by the condition that all obligationsarising out of the lawsuit be waived:Q. And at that time didn't I tell you that I could notaccept this contract, but I would take it after yousigned it and submit it to Mr Jones for his approvalbecause there was this question about this outstandinglawsuit and attorney's fees?A My recollection of the conversation is that youtoldme then there was still the problem of the $315and that you would have to go out and sell Mr Joneson signing the contract and something to the effectabout paying the $315, it was a nominal thing, and soon.Q Is it fair to say the gist of what I said to you wasIwould have to go out and present it to him'rA Right.It is concluded that, at the time Bernoski signed theagreement drafted by Riviera, Riviera made it clear thatthematter of the lawsuit and attorney's fees connectedtherewithwas still a remaining problem and that, asnegotiator forRespondent, he had not waived as acondition to accepting the agreement as drafted that theRespondent be absolved of all obligations arising out ofthe lawsuit. At the most, he indicated that he was going torecommend to the president of Respondent that thecondition be waived with respect to the attorney's feesAs the General Counsel correctly points out in his brief,it is a well established principle that an employer's refusalto sign a written agreement which embodies the terms ofan agreement arrived at between the employer and unionconcerningwages,hours,andworking conditions ofemployees is a refusal to bargain within the meaning oftheAct and a violation of Section 8(a)(5) and (I) of theAct.However, said principle does not apply to the factsherein In this case, the Respondent's negotiator suggestedthat, as an inducement to his acceptance of the Union'sproposal that the health and welfare plan be retained andanew dental plan be instituted, the Union obtainRespondent's release of all obligations with respect to thelawsuit filed by the Pension Fund, and the Union'srepresentativeagreed to this condition.As has beenindicated hereinabove, this condition was never met, inthattheRespondent could not be relieved of theobligation to pay the attorney's fees of $315.5 The GeneralCounsel argues that the condition (which was agreed to)"is wholly outside the scope of wages, hours, and workingconditions of Respondent's employees and is not, in anyconceivable fashion, a mandatory subject of bargainingwithin the meaning ofN L R B v. Borg-Warner,356 U.S.342, 42 LRRM 2034, Supreme Court 1958." However,'Halley explained,in his testimony, that the Pension Fund could not paythe attorney's fees out of contributions of other employers, and Bernoskiexplained,in his testimony,that the Union could not pay fees for legalservices that were not rendered to it KENT ENGINEERING, INC.thecase cited by the General Counsel involved theinsistence on the inclusion of a nonmandatory subject ofbargainingwhich was opposed.Itisnoted that in its,decision, the Supreme Court also stated that, while theduty to bargain is limited to the subject of wages, hoursand other terms and conditions of employment, "As toother matters, however, each party is free to bargain ornot to bargain, and to agree or not to agree." In this case,the Union agreed to the above-mentioned condition (whichRespondent admits was not a mandatory subject ofbargaining).Since the condition was a part of theagreement of the parties and constituted an inducement toRespondent to agree to accepting the Union's proposals, itcannot be disregarded. The condition precedent to theagreement was neither unlawful nor contrary to publicpolicy.While it might have been unwise for the Union'srepresentative to agree to the condition, this is no basisfor finding that the condition should be considered anullity.Nor should it be considered a nullity because itcould not be met by the Union; that it could not be metwas not known by the negotiators when agreement wasreached (upon the said condition precedent). To find thatthe Respondent violated Section 8(a)(5) and (1) of the Actby refusing to execute the agreement without the conditionprecedent having been met would require that the Boardaltertheagreementof the parties which, in thecircumstances, would not be an appropriate exercise of theBoard's powers under the Act. Consequently, it must beconcluded that the General Counsel has failed to prove the,allegation in the complaint that Respondent violatedSection 8(a)(5) and (1) of the Act by refusing to executethe written agreement referred to hereinabove.bIV. THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe unfair labor practice of the Respondent violative ofSection 8(a)(l) of the Act, set forth in Section III, above,occurring in connection with its operations set forth inSection I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates, and tends to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYItwill be recommended that the Respondent be orderedto cease and desist fromengaging inthe unfair laborpractice found herein and take certain affirmative action,as provided in the Recommended Order below, designedto effectuate the policies of the Act.It having been concluded that the General Counsel hasfailed to sustain the burden of proof of the allegations inthe complaint relating to the Respondent's refusal toexecute the written agreement, it will be recommended'While the reluctance to assume an obligation of $315 would appear tobe a comparatively trivial reason for Respondent's refusal to execute thecollective-bargaining agreement,the Trial Examiner cannot substitute hissense of values for that of Respondent.Since the agreed upon conditionprecedent that Respondent be relieved of all obligations arising from thelawsuit was not met,that fact is a sufficient legal basis for the Respondentto take the position that it is not bound by the terms of the writtenagreement.InBrotherhood of Painters,Decorators and Paperhangers ofAmerica,Local850, AFL-CIO,177NLRB No. 16, the Board held thatsince there was "no improper precondition to the execution of the tentativeagreement,"which precondition was not met, it was not unlawful for theRespondent therein to refuse to execute the agreement. It appears that, inthe circumstances,the only means by which the stumbling block of saidcondition precedent can be removed is not through the process of Boardaction,but through the process of further bargaining.89that the allegations with respect thereto be dismissed.Upon the basis of the foregoing findings of fact andupon the entire record of the case, I make the following:CONCLUSIONS OF LAW1.The Companyisan employer engaged in commercewithin the meaning of Section2(6) and (7) of the Act.2.TheUnionisa labor organization within themeaning of Section2(5) of the Act.3.Respondent interferedwith,restrained and coercedits employees in violation of Section8(a)(1) of the Act byattempting to bargain directly with them in circumventionof the Union as their bargaining representative.4.GeneralCounselfailed to sustain the burdenof proofof the allegations in the complaint that Respondentviolated Section 8(a)(5) and(1) of the Act byrefusing toexecute the written agreementwhichembodied theirunderstanding of the working conditions of employment,since the condition precedent to that understanding wasnot met.RECOMMENDED ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, and upon the foregoingfindings of fact and conclusions of law, and the entirerecord in this proceeding, it is ordered that KentEngineering, Inc., its officers, agents, successors, andassigns, shall.1.Cease and desist from:(a)BargainingdirectlywithitsemployeesincircumventionoftheUnionastheirbargainingrepresentative.(b) In any like or related manner interfering with,restraining, or coercing their employees in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its plant in Kent, Washington, copies of theattachednoticemarked "Appendix." Copies of saidnotice on forms provided by the Regional Director forRegion 19, after being duly signed by an authorizedrepresentativeofRespondent,shallbepostedbyRespondent immediatelyupon receipt thereof andmaintained by it for a period of 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 19, inwriting,within 20 days from the receipt of this TrialExaminer's Decision, what steps Respondent has taken tocomply herewith.''In the event no exceptionsare filed as provided by Section 102 46 of theRules and Regulationsof the National LaborRelationsBoard, thefindings, conclusions, recommendations, and Recommended Order hereinshall,as provided in Section102.48 of theRules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrderis enforcedby a judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order oftheNationalLaborRelationsBoard" shallbechangedtoread"PostedPursuanttoaJudgmentoftheUnitedStatesCourtofAppealsEnforcinganOrderoftheNational Labor Relations Board "'In the event that the RecommendedOrder is adoptedby the Board, this 90DECISIONSOF NATIONALLABOR RELATIONS BOARDThe allegations in the complaintthatRespondentviolated Section 8(a)(5) and(1) of the Actby refusing toexecute the written agreement should be,and are hereby,dismissed.provisionshall bemodified to read: "Notify saidRegionalDirector, inwriting,within 10 days from the date of this Order, what steps theRespondenthas takento comply herewith "Association ofMachinistsandAerospaceWorkers,AFL-CIO.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exerciseof their rights under Section7 of the Act.DatedByAPPENDIXNOTICE TO EMPLOYEESPosted by order of the National Labor Relations Boardan agency of the United States GovernmentWe hereby notify our employees that:WE WILL NOT attempt to bargain directly with ouremployees represented by Hope Lodge 79, InternationalKENT ENGINEERING, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,RepublicBuilding,10thFloor,1511ThirdAvenue,Seattle,Washington 98101, Telephone 206-583-7473.